United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1386
                        ___________________________

                        Ecclesiastical Denzel Washington

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                              Benjamin Brooke, et al.

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
                 for the Western District of Missouri - St. Joseph
                                 ____________

                          Submitted: September 24, 2020
                             Filed: October 2, 2020
                                 [Unpublished]
                                 ____________

Before LOKEN, SHEPHERD, and STRAS, Circuit Judges.
                          ____________


PER CURIAM.

      Missouri inmate Ecclesiastical Washington appeals the district court’s1 grant
of summary judgment dismissing his 42 U.S.C. § 1983 damage claims alleging that

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
numerous Missouri correction officers were deliberately indifferent to his ongoing
exposure to secondhand tobacco smoke, failed to protect Washington from assaults
by other inmates displeased with his successful lawsuit to ban the sale and
consumption of tobacco products, and failed to provide appropriate medical and
dental care after the assaults. After dismissing many claims without prejudice for
failure to exhaust, the district court granted the remaining defendants summary
judgment dismissing the failure to protect claims.

       After careful review of the record, we affirm for the reasons stated by the
district court in its orders dated January 31 and February 5, 2020. See 8th Cir. Rule
47B. In particular, like the district court we conclude that defendants did not
deliberately disregard a substantial risk of serious harm to Washington based on the
general negative reaction of the prison population to his successful litigation. We
decline to consider allegations and claims first raised by Washington on appeal.
                          ______________________________




                                         -2-